     Case 1:14-cv-00950-DNH-DJS Document 115 Filed 04/24/20 Page 1 of 2



===============================================================
                  UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF NEW YORK
                     SECOND CIVIL JUDGMENT with ATTORNEY FEES
Nellie A. Perez, as Administrator of the Estate
of Gerard Wierzbicki,    Plaintiff,
       v.                                                 1:14-CV-950 DNH

County of Rensselaer, New York, Laura Bauer,
                        Defendants.


   X JURY VERDICT. This action came before the Court for a trial by jury. The issues have been
tried and the jury has rendered its verdict.


      DECISION BY COURT. This action came to trial or hearing before the Court. The issues
have been tried or heard and a decision has been rendered.

       Pursuant to the Jury Verdict returned in open court before the Hon David N. Hurd,
       USDJ, on January 17, 2020 at the trial of this action in United States District Court
       for the Northern District of New York in Utica, NY and the Order dated 4/24/2020,

    IT IS ORDERED AND ADJUDGED: That judgment is entered in favor of Plaintiff Nellie
A. Perez, as Administrator of the Estate of Gerard Wierzbicki, and against County of Rensselaer,
in the amount of $130,000.00, under Title VII of the Civil Rights Act of 1964; and in favor
of defendants County of Rensselaer, New York, and Laura Bauer as against plaintiff Nellie A.
Perez, as Administrator of the Estate of Gerard Wierzbicki under 42 U.S.C. § 1983. Attorney's
Fees and Costs are awarded to plaintiff from Rensselaer in the amount of $78,478.53.


Date: April 24, 2020




Entered: 4/24/2020
                                                   s/ Joanne Bleskoski, Deputy Clerk
Case 1:14-cv-00950-DNH-DJS Document 115 Filed 04/24/20 Page 2 of 2
